Title: Joshua Johnson to John Quincy Adams, 5 July 1796
From: Johnson, Joshua
To: Adams, John Quincy


          
            Dear Sir
            London 5 July 1796.
          
          Your favor of the 2d of last Month never came to hand until the 27th. in course I could not but entertain fears that some accident had befallen you or that something was the cause of your silence, the receit of this removed those fears & give us much pleasure in finding you were safe & well— Since you left us Mr. Gore one of the Commissionrs for the adjustment of Captured property has arrived, from him I understand that the conduct of the Majority of Congress is highly approved by the People at large & that all opposition is now likely to dwindle away, altho I am not an advocate for giving the Executive two much Power yet a sufficiency should be placed in their hands to compel the refractory to adhear to the Laws of the Country— It is said here with confidence that the President retires in March, his successor is not determined on tho the choice will fall either on your Father or Mr. Jefferson— I have recved several Letters from Mr. Bourne since his return from Paris in which he expresses his doubts whether he shall be able to leave Europe this Year or not, if he finds so many difficulties in winding up his affairs what must mine be, it is true that I have bent my attention to that end for some Years back & thought that I had nearly accomplished my wishes, but do what I will their is eternally something or other turning up which prevents my departure,—
          I will with pleasure inform Mr. Hall of all direct opportunities offering to Holland, he Supped with us last Night & I informed him of this & requested his Packetts in time
          
          I have taken a lodgeing at Clapham & the greater part of the Family is their, indeed I have only Mrs. Johnson, Nancy & Carolina at home, they were all very well last Night & Joined with those at home in Affections Compliments to you— Under cover you will find Seven letters for yourself & one for your Brother to whom you will deliver it with my Compliments— I am still tormentd with my Indian Chief she goes down I hope this Day, after She is away I shall have more leasure & you shall hear frequently from my. Dear Sir / Your assurd Friend
          
            Joshua Johnson
          
        